UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MARTHA ALICE MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:08-cr-00233-1)


Argued:   March 26, 2010                      Decided:    July 21, 2010


Before TRAXLER,   Chief    Judge,   and   GREGORY   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Jonathan D. Byrne, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charleston, West Virginia, for Appellant.   Blaire L.
Malkin, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.   ON BRIEF: Mary Lou Newberger, Federal
Public Defender, Christian M. Capece, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Martha Alice Mitchell (“Mitchell”) pled guilty to one count

of being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1)           (2006),    and       one    count    of    possession        of   a

sawed-off shotgun, in violation of 26 U.S.C. § 5861(d) (2006).

Mitchell’s    plea      was    conditional         on    her     right      to   appeal    the

district     court’s     order      denying        her    motion       to    suppress      the

evidence seized by police at the time of her arrest.                                For the

following reasons, we affirm the district court’s judgment.



                                             I.

     At    the     suppression        hearing,      former       police      officer      Carl

Hammons (“Hammons”) testified that he received a radio dispatch

on November 3, 2004, informing him that a woman inside the West

Side Café (“the café”) had called 911 about a disturbance.                                 The

caller reported to the 911 operator that a black female had

jumped in her car as though she were going to steal it, had a

sawed-off     shotgun        wrapped    in    a     sweater,       and      that   she     was

threatening      to    kill    her.     When       the    call    was       initiated,     the

caller    stated      that    the   suspect       was    currently       sitting     in    the

caller’s car, a burgundy Camaro, outside of the café.                                As the

caller remained on the line, she informed the operator that the

suspect was coming inside the café.



                                              2
     Further, the caller gave her name, Amy Stairn (“Stairn”),

to the 911 operator.           However, the dispatcher did not relay the

caller’s    name    to   Hammons,     as   this    “would    be    unusual    on   the

initial call.” (J.A. 58).             Stairn “remained on the telephone

line throughout the events.” (J.A. 111).                 The 911 operator had

the phone number of the open line with Stairn, which was an

unblocked landline.

     Hammons       and   several      other      officers    responded       to    the

dispatch,    arriving     at    the   café     eight   minutes     after     the   911

operator received the call from Stairn.                 As he arrived on the

scene, Hammons testified that he “observed what appeared to be a

maroon Camaro sitting in front of the establishment,” which was

“consistent with the [911] call,” although he “did not observe

anyone sitting in the [car].” (J.A. 50, 51).

     Hammons       proceeded    toward     the    entrance    of    the    café    and

“observed [the inside of the café] for a short period of time.”

(J.A. 50).     Two white males exited the café and Hammons spoke

briefly with each of the men, asking “if there was a disturbance

inside the establishment,” to which both men responded in the

negative. (J.A. 50).

     While remaining outside the café but looking in through a

window, Hammons observed a black female, later identified as

Mitchell.    Although Hammons acknowledged that he was not able to

see the entirety of the café’s interior from his vantage point,

                                           3
Mitchell was      the   only   black    female    visible.         Moments   later,

Mitchell exited the café.         Hammons and the other officers drew

their weapons and attempted to question her.                   Mitchell refused

to stop, and she also refused “several commands” for her to

“remove her hands from her pockets.” (J.A. 51).

     After   Mitchell      disobeyed     his     commands,     Hammons    forcibly

placed her hands against the wall of the café and conducted a

pat down search.        Another officer seized Mitchell’s backpack in

the interest of “officer safety,” and because it was “the most

logical place for her to conceal a shotgun.”                   (J.A. 53).       That

officer conducted a pat down of the backpack, felt a shotgun

inside, and removed it from the backpack.

     Based on the suppression hearing testimony, the district

court found:

          Those circumstances, coupled with the officers’
     suspicion that she was the subject of the call which
     was enhanced by both her nervous demeanor and her
     refusal to remove her hands from her pockets when she
     was directed to do so for officer safety, caused the
     officers at that time to draw their weapons. At that
     point the officers were entitled for officer safety as
     well to pat her down, including the backpack she was
     wearing.   In the course of the pat-down by Officer
     Bass-Straughter, the officer felt an object consistent
     with that of a sawed-off shotgun, which she then
     pulled from the backpack.       Shortly thereafter, a
     single shell would also be found in the backpack.

(J.A. 110-11).

     The   district      court   also    found       that    the   911   call   was

reliable   even   though    Hammons     did    not    know   the   caller’s     name

                                        4
because “[t]he caller identified herself by name and remained on

the telephone line throughout . . . and indeed remained in the

[café] throughout that period from which her call was made.”

(J.A. 111).     Thus, the “statements to the 911 operator were . .

.   readily   verifiable     and   attested   to   her   credibility     in   her

assertion that the black female was in possession of a sawed-off

shotgun and had threatened the caller’s life.” (J.A. 111).

      The district court concluded that:

      [u]nder all these circumstances, the officers had an
      articulable reasonable suspicion that the black female
      who exited the café, and who was not only nervous in
      demeanor, but refusing to remove her hands from her
      pockets as directed, was the individual about whom the
      caller had spoken to the 911 operator and was in
      possession in her backpack of the sawed-off shotgun at
      issue in this case.

(J.A. 111-12).       The district court further emphasized that, “for

the safety of both the officers and the patrons at the café, as

well as any passersby in the area of the café, it would have

been imprudent for the officers to have acted other than they

did.” (J.A. 112).

      Mitchell was sentenced to twenty-seven months in prison.

She timely filed an appeal from the judgment of the district

court and     this   Court   has   jurisdiction     pursuant   to   28   U.S.C.

§ 1291 (2006).




                                       5
                                          II.

      On appeal, Mitchell challenges the district court’s denial

of her motion to suppress.              She argues first that the district

court    “erred      by     concluding     that       the     telephone     call   that

instigated     the     stop     was     not       actually     an   anonymous      tip.”

(Appellant’s Br. 8).           Because Stairn’s name was not given to the

police   by   the    911     dispatcher       and,    therefore,     the    responding

officers considered the call to be from “an unknown location by

an unknown caller,” (Appellant’s Br. 10), Mitchell contends that

the call should have been considered an anonymous tip.                              She

asserts that,        without    sufficient         corroboration,     the    anonymous

tip does not properly serve as a basis for reasonable suspicion

to support the stop.            Mitchell also alleges that the district

court made a factual error when it relied on Hammons’ testimony

rather than the police reports prepared soon after Mitchell was

arrested.

      This Court reviews the district court’s legal conclusions

de novo, United States v. Reaves, 512 F.3d 123, 126 (4th Cir.

2008), and its factual findings for clear error, giving “due

weight to inferences drawn from those facts by resident judges

and local law enforcement officers.” Ornelas v. United States,

517   U.S.    690,    699     (1996).         “A    factual    finding     is   clearly

erroneous when we are left with the definite and firm conviction

that a mistake has been committed.” United States v. Stevenson,

                                              6
396 F.3d 538, 542 (4th Cir. 2005) (internal quotations omitted).

In reviewing the denial of a motion to suppress, this Court

construes     “the     facts    in       the       light   most       favorable        to     the

government.” United States v. Griffin, 589 F.3d 148, 150 (4th

Cir. 2009).

        Although   Fourth      Amendment           “protections         extend    to        brief

investigatory stops of persons or vehicles that fall short of

traditional     arrest[,]       .    .   .     the    balance     between        the    public

interest and the individual’s right to personal security tilts

in favor of a standard less than probable cause in such cases .

.   .   .”   United    States       v.   Arvizu,       534     U.S.     266,     273    (2002)

(internal quotation omitted).                      Instead, pursuant to Terry v.

Ohio, 392 U.S. 1 (1968), a police officer may “conduct a brief,

investigatory         stop     when      the        officer      has      a      reasonable,

articulable suspicion that criminal activity is afoot.” Illinois

v. Wardlow, 528 U.S. 119, 123 (2000).                      In order to satisfy this

standard, the officer “must be able to articulate something more

than [a] hunch,” and must have “some minimal level of objective

justification for making the stop.” United States v. Sokolow,

490 U.S. 1, 7 (1989) (internal quotation omitted).

        In   assessing       whether         an      officer      had     a      reasonable,

articulable suspicion to support a stop, the reviewing court

“must look at the ‘totality of the circumstances’ of each case

to see whether the detaining officer has a ‘particularized and

                                               7
objective basis’ for suspecting legal wrongdoing.” Arvizu, 534

U.S. at 273 (quoting United States v. Cortez, 449 U.S. 411, 417-

18 (1981)).         The reviewing court should also “give due weight to

common sense judgments reached by officers in light of their

experience and training.” United States v. Perkins, 363 F.3d

317, 321 (4th Cir. 2004).

      “In cases where an informant’s tip supplies part of the

basis    for   reasonable        suspicion,     we   must    ensure   that    the    tip

possesses      sufficient        indicia   of    reliability.”        Id.    at     323.

“Where the informant is known . . ., an officer can judge the

credibility of the tipster firsthand and thus confirm whether

the     tip    is     sufficiently      reliable        to     support      reasonable

suspicion.”         Id.    However, “[w]here a tip is anonymous, it must

be accompanied by some corroborative elements that establish the

tip’s reliability.” Id.



                                           A.

      To resolve this appeal, we need not determine whether the

tip   in   this     case   was    either   categorically        anonymous     or    non-

anonymous, as a matter of law, since the view that “tips fall

into two stark categories that are wholly anonymous or wholly

non-anonymous is inconsistent both with reality and with Fourth

Amendment      law.        For   in   reality,       tips    fall   somewhere      on   a

spectrum of reliability . . . .” Id. at 324.                        Instead we find

                                           8
that, considering the totality of the circumstances, reasonable

suspicion existed to search Mitchell as the tip was “accompanied

by    some    corroborative            elements    that    establish[ed]       the    tip’s

reliability,”           Id.    at    323,    and    was    based    on   the    officers’

personal observations at the scene.

       Although this Court has declined to categorically answer

the question of “whether a 911 call is anonymous when only the

911   operator       knows       the    caller’s    identity,”      United     States    v.

Elston, 479 F.3d 314, 318 n.2 (4th Cir. 2007), this Court’s

decisions in United States v. Quarles, 330 F.3d 650 (4th Cir.

2003), and Elston are instructive.                         In Quarles, an informant

called   911       with       information    about    possible      illegal     activity.

Although he remained on the line, the caller did not identify

himself by name to the 911 operator or to the investigating

officers until the end of the call, after the Terry stop in that

case had been conducted. Id. at 652.                         The Quarles Court held

that the call was not anonymous, because “[r]egardless of when

the caller gave his name, the caller did identify himself to the

dispatcher . . . .” Id. at 655.                    The caller also “stayed on the

911    line    .    .     .,    watching     the    defendant      and   providing      the

dispatcher with on-going information regarding the defendant and

even witnessing the police approaching the defendant.” Id.                              The

caller also gave personal information which “provided sufficient

information        to     the       police   that     he    could    have      been   held

                                               9
accountable for his statements.” Id. at 656.                    Thus, the Court

found that “there was sufficient information given to accurately

identify the caller,” which “lends support to his credibility

and reliability.” Id. at 655.

       This   Court’s    subsequent     decision       in    Elston     cited   and

expanded upon the factors in Quarles.                 The Elston Court noted

that “factors that can indicate the reliability of anonymous

information” include whether the call “discloses the basis of

the    informant’s     knowledge,”    whether       “the    informant    indicates

that    her   report    is   based    on    her     contemporaneous       personal

observation of the call’s subject,” and whether the informant

“disclos[es]     information     that       would    enable     authorities     to

identify her if they deem it necessary to do so.” Elston, 479

F.3d at 318.

       In this case, Stairn’s call satisfies the factors put forth

in Quarles and Elston.        First, while the caller in Quarles only

gave his name to the 911 operator after the stop had been made,

Stairn gave her name to the 911 operator at the beginning of the

call.    Furthermore, Stairn “provided sufficient information . .

. [so] that [she] could have been held accountable for [her]

statements;” namely, she gave her name, information about “the

color and make of [her] own car,” and her physical location to

the 911 operator. Quarles, 330 F.3d at 656.                 Stairn also “stayed

on the 911 line . . ., watching the defendant and providing the

                                       10
dispatcher with on-going information regarding the defendant.”

Id. at 655.       Finally, Stairn was calling from an unblocked,

identifiable   landline,      instead        of    a    mobile   cell    phone       as   in

Quarles.    Therefore,        “the        caller   in     this   instance      provided

enough information to ‘test [her] knowledge or credibility.’”

Id. (quoting Florida v. J.L., 529 U.S. 266, 271 (2000)).



                                            B.

     Importantly,      unlike        in    Florida      v.   J.L.,      529    U.S.       266

(2000), the officers in the case at hand also had substantial

corroboration of the information provided in the tip.                          In J.L.,

officers stopped a man based solely on an anonymous caller’s

description that “a young black male standing at a particular

bus stop and wearing a plaid shirt was carrying a gun.” 529 U.S.

at 266.    The officers stopped a man matching that description,

even though they “had no reason to suspect [him] of illegal

conduct,” as they “did not see a firearm or observe any unusual

movements.” Id.     The J.L. Court held that the stop violated the

defendant’s rights because “the officers’ suspicion that J.L.

was carrying a weapon arose not from any observations of their

own but solely from a call made from an unknown location by an

unknown caller.” Id. at 270 (emphasis added).

     The   case   at    bar     is     clearly         distinguishable        from    J.L.

First, this is not a case where the tip call to police is “from

                                            11
an unknown location by an unknown caller.” Id. at 270.                        Stairn

was calling from a known location with a fixed telephone number.

She “revealed her general location and her basis of knowledge,

as the nature and substance of her tip made clear that she was

in close proximity to the [criminal activity] and that she was

observing [it] while she was on the phone.” Perkins, 363 F.3d at

324.      Also unlike in J.L., Stairn “explained how [s]he knew

about    the    [criminal      activity]     [and]   supplied      a[]    basis   for

believing [s]he had inside information about [Mitchell].” J.L.,

529     U.S.    at   271.       Therefore,     “[t]he       tipster’s     basis    of

knowledge—a contemporaneous viewing of the suspicious activity—

enhanced the tip’s reliability.” Perkins, 363 F.3d at 322.

       Hammons       also     properly     relied     on     his    own     personal

observations of the scene and his knowledge and experiences as a

police officer.         The café was in a high-crime area.                See United

States    v.    Mayo,   361    F.3d   802,    805    (4th   Cir.   2004)     (citing

“whether the stop occurred in a high-crime area” as a factor

“traditionally relied upon by police officers”).                     The burgundy

Camaro outside of the café corroborated information given by

Stairn.        Although Hammons was not able to see the entirety of

the inside of the café, Mitchell was the only person he saw in

the café who matched the description given by Stairn.                       Mitchell

was also wearing a backpack, which could have contained a sawed-

off shotgun.

                                         12
       Finally, we note that it is “[o]f additional significance”

that Stairn “was reporting an imminent threat to public safety—

an individual who had expressly threatened to shoot someone in

the very near future. . . .                The imminent threat faced by these

officers       carries        substantial         weight        in     assessing        the

reasonableness of their actions . . . .” Elston, 479 F.3d at

319.

       Thus,    even     if     the   tip    were     anonymous,        there        existed

“[]sufficient        indicia     of   reliability          to    support       the     tip,”

Perkins, 363 F.3d at 324, and therefore the stop was “authorized

by a reasonable suspicion that criminal activity [was] afoot.”

Mayo, 361 F.3d at 807.                Consequently, Hammons and the other

officers on the scene were entitled to protect themselves during

the    stop    “by     conducting      a    search     for      weapons,”       both     on

Mitchell’s      person    and    inside     her     backpack.        United    States    v.

Burton, 228 F.3d 524, 528 (4th Cir. 2000).



                                            C.

       Nor did the district court clearly err when it relied on

the testimony given by Hammons during the suppression hearing.

Although       there     were     some      discrepancies            between     Hammons’

testimony and the written report, as well as additional details

given, this Court “defer[s] to the district court’s credibility

findings, as ‘it is the role of the district court to observe

                                            13
witnesses and weigh their credibility during a pretrial motion

to suppress.’” United States v. Griffin, 589 F.3d 148, 150-51

n.1 (4th Cir. 2009) (quoting United States v. Abu Ali, 528 F.3d

210, 232 (4th Cir. 2008)).       Consequently, because “the district

court’s account of the evidence is plausible in light of the

record viewed in its entirety,” Anderson v. City of Bessemer

City, 470 U.S. 564, 573-74 (1985), we defer to the district

court’s credibility determination.



                                  III.

      For the foregoing reasons, we hold that the district court

did   not   err   in   denying    Mitchell’s   motion   to   suppress.

Accordingly, the judgment of the district court is

                                                             AFFIRMED.




                                   14